Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub. 2018/0199547 A1) in view of Casto (US Pub. 5,176.106).
	Regarding claim 1, Moore discloses a releasable securing arrangement for securing a moveable object, comprising: 

a strap extending between said hook arrangement and said releasable connection (Fig. 3A, elongate member 301); 
said hook arrangement being attached to a first end section of said strap, said releasable connection being attached to an opposite, second end section of said strap (The hook arrangement and releasable connection attach to the strap at opposite ends of the strap);
said releasable connection comprising at least first and second interlocking parts (Fig. 2, second faster 209 and second fastener receiver 211);
said first interlocking part being longitudinally spaced from said second interlocking part along said strap (Both components of the interlocking part are spaced apart along anchor 217);
a foldable strap area extending between said first interlocking part and said second interlocking part (Fig. 2, anchor 217), said foldable strap area being adapted for enclosing said fixed object (Fig. 2, anchor 217 is a loop that could enclose an object), and said first and second
However, Moore does not disclose said interlocked first
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the securing arrangement of Moore to include the releasable connection induced by excessive force of Casto to prevent injury to the animal.
Regarding claim 2, Moore discloses the claimed invention in addition to said second end section of said strap comprises a strap loop (Fig. 2, anchor 217 comprises a loop).
Regarding claim 5, Moore discloses a three-dimensional body arranged along said first end section of said strap (Fig. 2, first terminal end 203 is three-dimensional).
Regarding claim 6, Moore discloses the claimed invention except for said three-dimensional body is made of elastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the three-dimensional body out of an elastic material to provide flexion as need by design requirements, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 7, Moore discloses the claimed invention except for wherein said first and second interlocking parts of said releasable connection unlock at a shear-force of 650 N ± 20 %. It would have been obvious to one having ordinary skill in the art at the time the invention was made to this range as that might be approximately equal to In re Aller, 105 USPQ 233.
Regarding claim 10, Moore discloses the claimed in addition to wherein said hook arrangement comprises a safety hook (Fig. 3A, first-fastener 207 is a manually releasable safety hook).
Regarding claim 11, Moore discloses the claimed invention in addition to said releasable connection generates a sound when said interlocked first and second interlocking parts separate (It is known in the art that when fasteners such as these can make a sound when operated).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub. 2018/0199547 A1) in view of Casto (US Pub. 5,176.106), and further in view of Mucerino (US Pub. 2011/0000440 A1).
Regarding claim 3, Moore as modified discloses the claimed invention but does not disclose a protective cover enclosing at least said first end section of said strap as taught by Mucerino (Pg. 4, [0048], lines 1-5: “Another preferred embodiment of the subjection invention provides a cover that is permanently attached to the tether and is positioned to cover one of the resilient devices and also provide enough volume to double as a cover bag for the entire tether bundled up for storage”)
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the securing arrangement of Moore as modified to include the cover of Mucerino to protect the securing arrangement from the elements.
claim 4, Moore as modified discloses the claimed invention but does not disclose said protective cover comprises shrink wrap. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the cover out of shrink wrap as it may be the optimal material for optimizing weatherproofing and cost, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub. 2018/0199547 A1) in view of Casto (US Pub. 5,176.106), and further in view of Cory (US Pub. 2017/0280686 A1).
Regarding claim 8, Moore as modified discloses the claimed except for said releasable connection comprises a hook-and-loop fastener (Pg. 1, [0014], lines 11-16: “In the preferred embodiment of the present invention, the first proximal piece 15, the first distal piece 16, the second proximal piece 18, and the second distal piece 19 are either the hooks portion of a hook-an-loop fastener or the loops portion of the hook-and-loop fastener that are able to attach to one another”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the securing arrangement of Moore as modified to include the hook-and-loop fastener of Cory as that might be the optimal method for releasing the harness if excessive force is applied.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Pub. 2018/0199547 A1) in view of Casto (US Pub. 5,176.106), and further in view of Pach (US Pub. 2016/0295837 A1).
Regarding claim 9, Moore as modified discloses the claimed invention but does not disclose said releasable connection comprises a first permanent magnet and at least one of a second permanent magnet and a magnetic material as taught by Pach (Pg. 1, [0006-0007], lines 1-8: “the link comprising: N magnetic units, each magnetic unit comprising a permanent magnet, N being an integer greater than or equal to two; N-1 link connectors, each link connector directly connecting one magnetic unit to an adjacent magnetic unit such that N-2 magnetic units, being interior magnetic units, are each directly connected to two other magnetic units”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the securing arrangement of Moore as modified to include the releasable magnet of Pach as a magnetic connection might be the optimal method for releasing the harness if excessive force is applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        

/HENRY HOOPER MUDD/Examiner, Art Unit 3642